UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2012 Semiannual Report to Shareholders DWS Communications Fund Contents 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 31 Information About Your Fund's Expenses 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2012 (Unaudited) Average Annual Total Returns as of 6/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 11.41% 2.14% 15.92% -5.68% 6.45% Class B 10.92% 1.40% 15.11% -6.30% 5.63% Class C 10.97% 1.34% 15.05% -6.39% 5.58% MSCI World Index+ 5.91% -4.98% 10.97% -2.96% 5.18% MSCI World Telecom Services Index++ 5.20% -1.62% 11.37% -0.58% 7.05% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.01% -3.73% 13.66% -6.79% 5.82% Class B (max 4.00% CDSC) 6.92% -1.56% 14.60% -6.47% 5.63% Class C (max 1.00% CDSC) 9.97% 1.34% 15.05% -6.39% 5.58% MSCI World Index+ 5.91% -4.98% 10.97% -2.96% 5.18% MSCI World Telecom Services Index++ 5.20% -1.62% 11.37% -0.58% 7.05% No Sales Charges Institutional Class 11.43% 2.16% 16.19% -5.46% 6.72% MSCI World Index+ 5.91% -4.98% 10.97% -2.96% 5.18% MSCI World Telecom Services Index++ 5.20% -1.62% 11.37% -0.58% 7.05% ‡ Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 1.78%, 2.76%, 2.63% and 1.40% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ++ MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Institutional Class Net Asset Value: 6/30/12 $ 12/31/11 $ Distribution Information Six Months as of 6/30/12: Income Dividends $ Morningstar Rankings — Communications Funds Category as of 6/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 13 of 46 27 3-Year 13 of 46 27 5-Year 27 of 38 70 10-Year 14 of 29 46 Class B 1-Year 15 of 46 31 3-Year 15 of 46 31 5-Year 29 of 38 75 10-Year 19 of 29 64 Class C 1-Year 16 of 46 34 3-Year 16 of 46 34 5-Year 30 of 38 78 10-Year 20 of 29 68 Institutional Class 1-Year 12 of 46 25 3-Year 12 of 46 25 5-Year 25 of 38 65 10-Year 12 of 29 39 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team Walter Holick, Director Lead Portfolio Manager of the fund. Joined the fund in 2010. • Joined the Company in 1990 as fund manager for global equities: technology, telecommunication services and media. • Head of Technology Sector Team; senior fund manager: Frankfurt. • Master of Social Science in Money, Banking and Finance, University of Birmingham, UK; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. Frederic L. Fayolle, CFA, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management and the Technology team in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. • Senior fund manager covering technology and internet stocks: Frankfurt. • MS in Engineering from University of Michigan; MS in Engineering from Ecole Centrale Paris; MBA with finance concentration from University of Michigan Business School. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2012 (62.5% of Net Assets) 1. AT&T, Inc. An integrated telecommunications company 16.3% 2. Vodafone Group PLC Provides a range of mobile telecommunications services 12.8% 3. Verizon Communications, Inc. An integrated telecommunications company 8.1% 4. Comcast Corp. Developer, manager and operator of hybrid fiber-coaxial broadband cable communications networks 4.8% 5. CenturyLink, Inc. Provider of fixed-line communication services and reseller of wireless telephone services 4.7% 6. BT Group PLC Provider of fixed-line telecommunication services based in the U.K. 3.8% 7. Time Warner Cable, Inc. Provider of cable television and of communication services 3.4% 8. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure 2.9% 9. American Tower Corp. Operator and developer of wireless communications and broadcast towers 2.9% 10. QUALCOMM, Inc. Developer and manufacturer of communication systems 2.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 37 for contact information. Investment Portfolio as of June 30, 2012 (Unaudited) Shares Value ($) Common Stocks 88.3% Communications Equipment 5.6% QUALCOMM, Inc. Spirent Communications PLC Telefonaktiebolaget LM Ericsson "B" Computers & Peripherals 0.9% Apple, Inc.* Media 11.7% Comcast Corp. "A" Kabel Deutschland Holding AG* Liberty Global, Inc. "A"* Time Warner Cable, Inc. National Carriers 44.9% AT&T, Inc. BCE, Inc. (a) Belgacom SA BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Koninklijke (Royal) KPN NV (a) Singapore Telecommunications Ltd. Swisscom AG (Registered) (a) TDC AS Tele2 AB "B" (a) Telecom Italia SpA (RSP) Telefonica SA (a) Telekom Austria AG Telenor ASA Verizon Communications, Inc. Semiconductors 1.0% ARM Holdings PLC Wireless Services 24.2% America Movil SAB de CV "L" (ADR) American Tower Corp. (REIT) Crown Castle International Corp.* Freenet AG MetroPCS Communications, Inc.* Millicom International Cellular SA (SDR) (a) NII Holdings, Inc.* SBA Communications Corp. "A"* SOFTBANK Corp. (a) Sprint Nextel Corp.* Vodafone Group PLC Total Common Stocks (Cost $102,897,614) Securities Lending Collateral 6.2% Daily Assets Fund Institutional, 0.24% (b) (c) (Cost $7,459,356) Cash Equivalents 9.9% Central Cash Management Fund, 0.14% (b) (Cost $11,938,072) % of Net Assets Value ($) Total Investment Portfolio (Cost $122,295,042)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $122,847,293. At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $3,142,395. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,836,394 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,693,999. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2012 amounted to $7,408,448, which is 6.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At June 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) NASDAQ 100 E-Mini Index USD 9/21/2012 40 S&P 500 E-Mini Index USD 9/21/2012 55 Total unrealized appreciation Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ $
